Appeal from a judgment of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered January 8, 2007 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, dismissed the petition in its entirety.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Advocates for Prattsburgh, Inc. v Steuben County Indus. Dev. Agency (48 AD3d 1157 [2008]). Present—Gorski, J.E, Martoche, Lunn, Fahey and Pine,